05/12/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: OP 21-0048



                                        OP 21-0048


ZANE AARON TENOLD,

              Petitioner,

       v.                                                           ORDER

 WARDEN JIM SALMONSEN,

              Respondent.



      Petitioner Zane Aaron Tenold has filed a motion for an extension of time within
which to file a petition for rehearing. Good cause appearing,
      IT IS HEREBY ORDERED that motion is GRANTED. Petitioner has until June
10, 2021,to file a petition for rehearing.
      No further extensions will be granted.
      DATED this
             "   -day of May,2021.
                                                For the Court,




                                                                Chief Justice




                     Greenvvoocl
              BowenSupreme Court
            Clerk of    Montana
               State of